DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura (CN 102969993).
Regarding claims 1 and 3, Kitamura teaches a bicycle power meter which is applied to a bicycle, wherein the bicycle comprises a head and a frame; the head comprises a handlebar and a stem; the stem is connected to the handlebar and the frame; the bicycle power meter comprises: at least one strain gauge 52 disposed on an outer peripheral wall of the handlebar (see para. 0029), on an inner peripheral wall of the handlebar, or on both the outer peripheral wall and the inner peripheral wall of the handlebar; a signal processing unit 54 connected to the at least one strain gauge by signal, wherein the signal processing unit correspondingly outputs an electrical signal based on a deformation of the handlebar detected by the at least one strain gauge; a processor 55 connected to the signal processing unit by signal, wherein the processor receives the electrical signal of the signal processing unit and calculates a measuring value based on the electrical signal and outputs the measuring value in an output signal; and a signal transmitter 56 connected to the processor by signal, wherein the signal transmitter receives the output signal outputted by the processor and converts the output signal to a wired or wireless signal and sends the wired or wireless signal to a terminal device.
Regarding claim 2, Kitamura further teaches wherein the handlebar comprises two gripping portions and a connecting portion; one of the gripping portions is connected to an end of the connecting portion, and the other of the gripping portions is connected to another end of the connecting portion; the at least one strain gauge is disposed on the connecting portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura in view of Degolier (U.S. 2013/0054143).
Regarding claim 9, Kitamura does not explicitly teach a display.
DeGolier teaches a bicycle with strain gauges places on the handle bar (see para. 0025) wherein force is calculated and displayed on a visual display mounted on the bicycle (see para. 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Kitamura with the teaching of Degolier in order to provide visual indication of a measured parameter.
Regarding claim 10, one-piece construction, in place of separate elements fastened together, is a design consideration within the skill of the art.  In re Kohno, 391 F.2d 959, 157 USPQ 275 (CCPA 1968); In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/               Examiner, Art Unit 2855